Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Brock et al (US 6,810,281) teaches a nerve mapping system, comprising: a robotic arm configured to insert within the body and to couple to an exploratory electrode probe including a first recording electrode, the exploratory electrode probe is configured to dynamically couple to the body; and an analyzer configured to couple with the electrode to indicate a first proximity of the exploratory electrode probe to nerve based on a first electrical signal sensed at the recording electrode, the electrical signal being sensed in response to the exploratory electrode probe transmitting the electric current to the tissue of the body.
The prior art does not teach, disclose and/or fairly suggest a laparoscopic camera configured to insert within the body; a current source configured to couple to the exploratory electrode probe to transmit electric current to tissue of the body via the exploratory electrode probe including a second electrode, wherein the exploratory electrode probe is configured to transmit the electric current to the tissue of the body in a bi-polar manner, wherein the user interface is configured to change the electric current transmitted to the tissue of the body via the exploratory electrode probe, wherein the analyzer is configured to couple with the second recording electrode to indicate the first proximity of the exploratory electrode probe to the first nerve based on a second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAY A ABOUELELA/Primary Examiner, Art Unit 3791